DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Leimbach et al. (US 10695062 B2) in view of Leimbach et al. (US 20150272569 A1) and further in view of Swayze et al. (US 20160066913 A1).
Regarding claims 1, 8-11, and 17, Leimbach et al.’5062 discloses a surgical instrument (102) for fastening and stapling tissue, comprising: an end effector (104); a firing member (108/130) configured to move relative to said end effector distally during a firing stroke (col. 5, lines 1-67); and a housing, comprising: a drive assembly, comprising: a drive rack (238) operably engaged with said firing member (col. 7, lines 44-67); a drive gear (232) operably engaged with said drive rack; 
a motor (222) operably engaged with said drive gear, wherein said motor is operably engaged with 
an access opening (inside door area 248); an access door/cover (248) covering said access opening; a control circuit (1200/1218) configured to control the supply of power from said power source to said motor; and a bailout lever (250) accessible by a user of the surgical instrument through said access opening when door/cover is opened or detached from said housing, wherein said bailout lever is configured to be manually actuated by the user of the surgical instrument between an unactuated position and an actuated position to manually retract said drive rack and said firing member without using said motor, and wherein said motor is back-driven when said bailout lever is moved from said unactuated position toward said actuated position (col. 8, lines 1-67, col. 19, lines 50-67-col. 21, line 67, claim 1, figs. 1-10 and 56-59).
Leimbach et al.’5062 fails to disclose the motor is a brushless motor and wherein said motor is back-driven by said drive rack and said drive gear in response to said bailout lever moving from said unactuated position toward said actuated position.
Leimbach et al.’2569 teaches a similar stapler (10/2200) with a motor that is either brush motor or brushless [0124, 0180, 0225] and having a bailout handle (2230) for manual retraction of a rack firing member (2226) 
Swayze et al. teaches a surgical instrument (10 [0183-0185], fig. 1) having a brushless motor (82 [0189]) and wherein said motor is back-driven by a drive rack (120/122) and a drive gear (84/86) in response to a bailout lever (140/142) moving from said unactuated position toward said actuated position ([0193], fig. 4).
Given the teachings and suggestions of Leimbach et al.’5062 to have an override control that causes the motor to stop or reverse direction, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Leimbach et al.’5062’s motor to be a brushless motor and wherein said motor is back-driven by said drive rack and said drive gear in response to said bailout lever moving from said unactuated position toward said actuated position for safety purposes and to provide a manual ability of retraction if power is out as taught by Leimbach et al.’2569 and Swayze et al. 
Regarding claims 3, 5, 12, 14-15, and 19-20, Leimbach et al.’5062 discloses the control circuit is configured to permit power to flow from said power source to said motor (col. 7, lines 30-67) when said bailout switch is in said closed state, and wherein said control circuit is configured to prevent 94 303500512 v1power from flowing to said brushless motor from said power source when said bailout switch is in said open state, the power source comprises a battery/replaceable battery pack (col. 8, lines 1-67, col. 19, lines 50-67-col. 21, line 67, figs. 1-10 and 56-59, claim 1) and Leimbach et al.’2569 teaches a similar stapler (10/2200) with a motor that is either brush motor or brushless [0124, 0180, 0225].
Regarding claims 6 and 7, Leimbach et al.’2569 teaches the brushless motor comprises a brushless DC motor [0052], wherein said firing member is configured to perform multiple said firing strokes [0052-0053].  
Regarding claim 16, Leimbach et al.’5062 discloses an end effector (104) comprising a staple cartridge (304) including a plurality of staples (310) configured to be ejected from said staple cartridge during said firing stroke (col. 10, lines 1-67, fig. 17).
Regarding claim 21-26, Leimbach et al.’5062 discloses bailout lever is part of a bailout system (override control, motor control circuit), wherein the bailout system is configured to ratchet said drive rack in a proximal direction to retract said firing member, wherein said bailout lever applies a leveraging force to said drive rack to retract said firing member, wherein said bailout lever applies a leveraging force to said drive rack to retract said firing member (col. 8, lines 1-67, col. 19, lines 50-67-col. 21, line 67, claim 1, figs. 1-10 and 56-59).
Regarding claims 4, 13, and 18, Leimbach et al.’5062 discloses having an access door (804/802) for releasing batteries (506/900, col. 14, lines 49-67, col. 15, lines 1-67, figs. 8 and 33-36).  Leimbach et al.’2569 also teaches having a control circuit comprises a pulse width modulation control circuit (microcontroller) configured to control the speed of said brushless motor during said firing stroke and at various times during said firing stroke [0300] and also teaches having an access door (2232) for releasing batteries (92/2006/2216/2400, [0124, 0176-0180, 0240, 0256], figs. 4 and 31-36).

Claims 1-3, 5-12, 14-17, and 19-26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurent et al. (US 20110155785 A1) in view of Smith et al. (US 20100089970 A1) in view of Swayze et al. (US 20180168591 A1) and further in view of Swayze et al. (US 20160066913 A1).
Regarding claims 1, 8-11, and 17, Laurent et al. discloses a surgical instrument (10) for fastening, cutting, and stapling tissue, comprising: an end effector (12); a firing member configured to move distally relative to said end effector during a firing stroke [0052]; and a housing, comprising: a drive assembly comprising a drive rack (82) operably engaged with said firing member; a drive gear (86) operably engaged with said drive rack; a brushless motor (42) operably engaged with said drive gear and configured to transmit rotary motions to said drive gear (86, abstract, [0044, 0052-0059], fig. 3), 
wherein said brush less motor is configured to transmit rotary motions to said drive gear [0052]; a power source (battery) configured to supply power to said brushless motor [0055, 0077]; a control circuit (30/40/70) configured to control the supply of power from said power source to said brushless motor [0053-0058, 0067]; and 
a bailout lever (tab 96/54 or tab 400 or override lever) accessible by a user of the surgical instrument through an access opening, wherein said bailout lever is configured to be manually actuated by the user of the 
Laurent et al. fails to disclose the bailout lever is configured to manually retract said drive rack and said firing member; an access opening; an access door wherein said control circuit is configured to prevent said power source from supplying power to said brushless motor when said cover is detached/ removed from said housing, a control circuit comprises a bailout switch, and wherein said bailout switch is in an open state when said access door is open and wherein said motor is back-driven by said drive rack and said drive gear in response to said bailout lever moving from said unactuated position toward said actuated position.
Swayze et al. ‘8591 teaches having a  bailout system (1700) with a bailout lever (1702) configured to manually retract a drive rack and said firing member (1500/1550) without using said brushless motor, an access opening; an access door (1129) wherein said control circuit is configured to prevent said power source from supplying power to said brushless motor when said cover is detached/ removed from said housing (windows aligned 1629/1129/1229), a control circuit comprises a bailout switch, wherein said bailout switch is in a closed state when said access door is closed/covering 
Smith et al. also teaches a bailout handle (510) accessible through a bailout door (1103), said bailout handle operable to move said drive member to effectuate a bailout motion in said end effector (fig. 60) with manual return mechanism 1000 with lever 1010 to manually retract said drive rack and said firing member without using said brushless motor ([0036, 0113, 0119, 0125, 0131-0138], figs. 43-61) and reversing the motor a control circuit comprises a bailout switch, wherein said bailout switch is in a closed state when said access door is closed, and wherein said bailout switch is in an open state when said access door is open ([0073, 0120-0139], figs. 60-61).
Swayze et al.’ 6913 teaches a surgical instrument (10 [0183-0185], fig. 1) having a brushless motor (82 [0189]) and wherein said motor is back-driven by a drive rack (120/122) and a drive gear (84/86) in response to a bailout lever (140/142) moving from said unactuated position toward said actuated position ([0193], fig. 4).
Given the teachings and suggestions of Laurent et al. to have an override control that causes the motor to stop or reverse direction, it would have been obvious before the effective filing date of the claimed invention  6913.
Regarding claims 3, 5, 12, 14-15, and 19-20, Laurent et al. discloses the control circuit is configured to permit power to flow from said power source to said brushless motor when said bailout switch is in said closed state, and wherein said control circuit is configured to prevent 94 303500512 v1power from flowing to said brushless motor from said power source when said bailout switch is in said open state [0077], the power source comprises a battery/replaceable battery pack [0055, 0077].
Regarding claims 6 and 7, Laurent et al. discloses the brushless motor comprises a brushless DC motor [0052], wherein said firing member is configured to perform multiple said firing strokes [0052-0053].  
Regarding claim 16, Laurent et al. discloses an end effector comprising a staple cartridge including a plurality of staples configured to be ejected from said staple cartridge during said firing stroke [0001, 0045-0047, 0074].  
Regarding claim 21-26, Laurent et al. discloses bailout lever is part of a bailout system (override control, motor control circuit), wherein the bailout system is configured to ratchet said drive rack in a proximal direction to retract said firing member, wherein said bailout lever applies a leveraging force to said drive rack to retract said firing member, wherein said bailout lever applies a leveraging force (force from a pusher 408) to said drive rack to retract said firing member (early return (proximately movement) of the rack 82, [0071-00768).

Claims 4, 13, and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurent et al. (US 20110155785 A1) in view of Smith et al. (US 20100089970 A1) in view of Swayze et al. (US 20180168591 A1) in view of Swayze et al. (US 20160066913 A1) and further in view of Zemlok et al. (US 20110017801 A1).
Regarding claims 4, 13, and 18, Laurent et al. fails to discloses said control circuit comprises a pulse width modulation control circuit configured to control the speed of said brushless motor during said firing stroke and at various times during said firing stroke.  
Zemlok et al. teaches having a control circuit comprises a pulse width modulation control circuit (115/500) configured to control the speed of said brushless motor during said firing stroke and at various times during said firing stroke [0069, 0126, 0134, 0140-0141, 0164, 0175] and also teaches having an access door (912) for releasing batteries  [0201-0229]
Given the teachings and suggestions of Laurent et al. to have an override control that causes the motor to stop or reverse direction, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Laurent et al.’s control circuit comprises a pulse width modulation control circuit configured to control the speed of said brushless motor during said firing stroke and at various times during said firing stroke as taught by Zemlok et al.
	
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See references cited, form 892 &-
US 9370361 B2- teaches manually reverse the direction of the motor 66 (col. 12, lines 50-67, figs.1-8).                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731